DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites 
a control unit configured to notify an operator when the operation setting unit is not able to set an appropriate operation mode that radiation imaging by the radiation imaging apparatus is not able to be performed when the function information indicates that the radiation imaging apparatus is unable to detect a start of radiation irradiation from the radiation generation apparatus and the communication information indicates that the radiation imaging apparatus and the radiation generation apparatus are not able to communicate with each other.
Claim 20 has a similar limitation. Both limitations are rejected as indefinite below. For the purposes of examination. these limitations are understood to require notifying an operator when either of the following sets of conditions are met, namely:
the operation setting unit is not able to set an appropriate operation mode;
the function information indicates that the radiation imaging apparatus is unable to detect a start of radiation irradiation from the radiation generation apparatus, and the communication information indicates that the radiation imaging apparatus and the radiation generation apparatus are not able to communicate with each other. 
The phrase “appropriate operation mode” is understood to mean a mode which does not cause problems or errors in the radiographic system. See instant PgPub para 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites:
a control unit configured to notify an operator when the operation setting unit is not able to set an appropriate operation mode that radiation imaging by the radiation imaging apparatus is not able to be performed when the function information indicates that the radiation imaging apparatus is unable to detect a start of radiation irradiation from the radiation generation apparatus and the communication information indicates that the radiation imaging apparatus and the radiation generation apparatus are not able to communicate with each other.
Emphasis added.
It is unclear how the “when” clauses interact. In particular, it is unclear if the first when clause, “when the operation setting unit is not able to set an appropriate operation mode,” is defined by the subsequent “when” clause. If this is not the case, then it is unclear whether the limitation is contingent on all the “when” clauses being separately met, or if either of the when clauses is sufficient. These various interpretations have entirely different scopes, and appear to all be supported by the disclosure; however, it is unclear which, if any, are claimed. As such, the claims are rejected as indefinite. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites:
notifying an operator, when the function information indicates that the radiation imaging apparatus is not able to detect a start of radiation irradiation from the radiation generation apparatus and the communication information indicates that the radiation imaging apparatus and the radiation generation apparatus are not able to communicate with each other, and when it is not possible to set an appropriate mode, that radiation imaging by the radiation imaging apparatus is not able to be performed. 
Emphasis added.
It is unclear whether the limitation (supra) is contingent on all the “when” clauses being separately met, or if either of the when clauses is sufficient. These equally plausible interpretations have entirely different scopes, and appear to all be supported by the disclosure; however, it is unclear which, if any, are claimed. As such, the claim is rejected as indefinite.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites, “when it is not possible to set an appropriate mode…” It is unclear whether “appropriate mode” speaks to the prior recitations of “an appropriate operation mode” or to “an operation mode.” This issue is further confused by the indefinite article “an,” which makes the antecedent basis of the limitation at issue unclear. As such, the claim is rejected as indefinite. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “an operation setting unit configured to set an operation mode of the radiation imaging apparatus based the function information and the communication information obtained by the obtaining unit” appears to be missing a preposition between the word “based” and the phrase “the function.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072103 A1 [Kitano] in view of US 2005/0228273 A1 [Tamakoshi].

Regarding Claim 1:
Kitano teaches a management apparatus (Fig. 1 (23)) for managing radiation imaging using a radiation imaging apparatus ((12)) and a radiation generation apparatus ((14)), the management apparatus comprising: 
a processor coupled to a storage medium and programmed to function (Fig. 1 (23) is a control unit, which is understood by one of ordinary skill in the art to correspond to a processor with stored programming for performing a function) as: 
an obtaining unit configured to obtain function information indicating whether or not the radiation imaging apparatus is able to detect a start of radiation irradiation from the radiation generation apparatus (paras 120-121, the detector is monitored for the start of irradiation. That is to say, there are repeated determinations of whether or not detection of irradiation has begun.) and communication information indicating whether or not the radiating imaging apparatus and the radiation generation apparatus are able to communicate with each other (Fig. 4 illustrates this communication information. When the X-ray generator can communicate with controller (23), then it can communicate with imager (12) through (23).); and
an operation setting unit configured to set an operation mode of the radiation imaging apparatus based the function information and the communication information obtained by the obtaining unit (Fig. 4, paras 100-105).
However, Kitano fails to teach a control unit configured to notify an operator when the operation setting unit is not able to set an appropriate operation mode that radiation imaging by the radiation imaging apparatus is not able to be performed.
Tamakoshi teaches an X-ray imaging system (abstract) wherein a control unit provides an error message notifying an operator that radiation imaging by the radiation imaging apparatus is not able to be performed when an operation mode is not able to set (para 111). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the error notification of Tamakoshi to Kitano. One would have been motivated to do so since it would inform the operator of problems with the radiographic system.

Regarding Claim 2:
The modified invention of claim 1 teaches the apparatus according to claim 1, wherein the control unit controls a display control unit so as to display the notification on a display device (Tamakoshi para 111).  

Regarding Claim 3:
The modified invention of claim 2 teaches the apparatus according to claim 2, wherein the control unit is configured to output, in response to either one of an operator's instruction and an external input, a signal for causing the display control unit to display that radiation irradiation is to be started (Kitano paras 68-70).  

Regarding Claim 4:
The modified invention of claim 1 teaches the apparatus according to claim 1, wherein when the communication information indicates that the radiation imaging apparatus and the radiation generation apparatus are not able to communicate with each other (Kitano’s para 41 – second mode), the operation setting unit makes a setting to cause the radiation imaging apparatus to operate in a timer imaging mode in which a radiation sensor of the radiation imaging apparatus shifts to an accumulation state in response to a lapse of a predetermined time (Kitano’s second mode wherein the generation and imaging parts cannot communicate, as described in para 124, causes the imager to detect until the lapse of a predetermined time after a start synchronization.).  It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace Kitano’s first embodiment’s second mode with its second embodiment’s second mode. One would have been motivated to do so since Kitano explicitly describes such a substitution, thus demonstrating its predictability and similar use.

Regarding Claim 5:
The modified invention of claim 1 teaches the apparatus according to claim 1, wherein when the communication information indicates that the radiation imaging apparatus and the radiation generation apparatus are able to communicate with each other (Kitano para 41-First mode), the operation setting unit makes a setting to cause the radiation imaging apparatus to operate in a synchronization mode in which timing of radiation generation is controlled by synchronized communication between the radiation imaging apparatus and the radiation generation apparatus (Kitano paras 109, 112-114).  

Regarding Claim 6:
The modified invention of claim 1 teaches the apparatus according to claim 1, wherein when the function information indicates that the radiation imaging apparatus is able to detect a start of radiation irradiation from the radiation generating apparatus and the communication information indicates that the radiation imaging apparatus and the radiation generation apparatus are able to communicate with each other (Kitano para 41-First mode), the operation setting unit makes a setting to cause the radiation imaging apparatus to operate in a synchronization mode in which timing of radiation generation is controlled by synchronized communication between the radiation imaging apparatus and the radiation generation apparatus (Kitano paras 109-114).  

Regarding Claim 7:
The modified invention of claim 1 teaches the apparatus according to claim 1, wherein when the function information indicates that the radiation imaging apparatus is not able to detect a start of radiation irradiation from the radiation generating apparatus  (Kitano Figs 10-11 before detecting radiation) and the communication information indicates that the radiation imaging apparatus and the radiation generation apparatus are not able to communicate with each other (Kitano Fig. 4 second mode), the operation setting unit makes a setting to cause the radiation imaging apparatus to operate in an image accumulation mode in which radiation image data obtained by a plurality of times of radiation imaging by the radiation imaging apparatus are stored in a memory of the radiation imaging apparatus (Kitano Fig. 7 (103-107), paras 113-114, 120-121).  

Regarding Claim 14:
The modified invention of claim 1 teaches the apparatus according to claim 1, but fails to teach that the management apparatus is configured to be mounted in a casing of the radiation imaging apparatus.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective time of filing to incorporate the management apparatus and imaging apparatus into a single casing, since it has been held the forming in one piece an article which was formerly formed in two pieces involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164.

Regarding Claim 15:
The modified invention of claim 1 teaches the apparatus according to claim 1, wherein the management apparatus comprises a personal computer (Kitano Fig. 1 demonstrates such a computer).

Regarding Claim 16:
The modified invention of claim 1 teaches the apparatus according to claim 1, wherein when the function information indicates that the radiation imaging apparatus is not able to detect a start of radiation irradiation from the radiation generating apparatus (Kitano Figs 10-11 before detecting radiation) and the communication information indicates that the radiation imaging apparatus and the radiation generation-5-Amendment for Application No.: 15/612,840 Attorney Docket: 10122081US02apparatus are not able to communicate with each other (Kitano Fig. 4 second mode), the control unit is configured to prohibit the radiation imaging apparatus from performing radiation imaging (Kitano Figs 10-11, the imaging apparatus is prohibited from performing imaging until such time as it detects a start of radiation).  

Regarding Claim 17:
The modified invention of claim 1 teaches a radiation imaging system comprising: a management apparatus according to claim 1; a management apparatus according to claim 1; a radiation imaging apparatus; and a radiation generating apparatus (as shown in Fig. 1), 
wherein the management apparatus controls the radiation imaging apparatus and the radiation generating apparatus in cooperation (as described above).  

Regarding Claim 20:
Kitano teaches a method for controlling a management apparatus which controls a radiation imaging apparatus and a radiation generation apparatus (abstract, Fig. 1), the method comprising: 
obtaining function information indicating whether or not the radiation imaging apparatus is able to detect a start of radiation irradiation from the radiation generation apparatus (paras 120-121, the detector is monitored for the start of irradiation. That is to say, there are repeated determinations of whether or not detection of irradiation has begun.) and communication information indicating whether or not the-6-Amendment for Application No.: 15/612,840Attorney Docket: 10122081US02 radiation imaging apparatus and the radiation generation apparatus are able to communicate with each other (Fig. 4 illustrates this communication information. When the X-ray generator can communicate with controller (23), then it can communicate with imager (12) through (23).); 
setting an operation mode of the radiation imaging apparatus based on the function information and communication information (Fig. 4, paras 100-105); and
performing control, when it is possible to set an appropriate operation mode corresponding to radiation imaging based on the set operation mode (Figs. 4, 7, 9 all demonstrate control under such circumstances).
However, Kitano fails to teach notifying an operator when it is not possible to set an appropriate mode, that radiation imaging by the radiation imaging apparatus is not able to be performed.
Tamakoshi teaches an X-ray imaging technique (abstract) wherein a control unit provides an error message notifying an operator that radiation imaging by the radiation imaging apparatus is not able to be performed when an operation mode is not able to set (para 111). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the error notification of Tamakoshi to Kitano. One would have been motivated to do so since it would inform the operator of problems with the radiographic system.



 Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.
Applicant argues that Tamakoshi fails to teach the controls of claims 1 and 20. This is not persuasive. Tamakoshi teaches informing an operator that an operation mode cannot be set. Adding this feature to Kitano allow the combination to inform an operator that appropriate operation mode cannot be set, for whatever reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881